Case: 11-60875     Document: 00512036076         Page: 1     Date Filed: 10/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 29, 2012
                                     No. 11-60875
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DEBAPRASAD DAS,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A028 543 189


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
        Debaprasad Das petitions this court for review of the decision of the Board
of Immigration Appeals (BIA) denying his motion to reopen. Finding no abuse
of discretion, we deny the petition.
        Das, a citizen and national of India, was charged with entering the United
States in 1996 without proper documentation. He sought asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). According
to Das, he faced retribution at the hands of an organized crime syndicate run by

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60875   Document: 00512036076      Page: 2   Date Filed: 10/29/2012

                                  No. 11-60875

Dawood Ibrahim because Das can testify against members of the organization
in connection with a series of bombings that occurred in Bombay (now Mumbai)
in 1993. The immigration judge denied relief, and the BIA affirmed. We denied
Das’s petition for review.
      Das then filed an untimely and numerically barred motion to reopen,
asserting that he had evidence of changed country conditions relating to an
increase in corruption, torture, and police brutality, as well as greater
infiltration of the government by Ibrahim’s organization. He also pointed to a
new requirement that Indian nationals seeking to renew passports must attest
that they have not applied for or been granted asylum. According to Das,
because he had to disclose his asylum application, he was threatened by an
Indian consular official and now fears torture on his return to India as a result.
He also contends that he has spoken out against Ibrahim and the Indian
government and that he has provided information to intelligence officials in the
United States.
      We review the denial of a motion to reopen under a “highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303-04 (5th Cir.
2005). Under that standard, the BIA’s ruling will stand, even if this court
concludes it is erroneous, “so long as it is not capricious, racially invidious,
utterly without foundation in the evidence, or otherwise so irrational that it is
arbitrary rather than the result of any perceptible rational approach.” Id. at 304
(internal quotation marks and citation omitted).
      The BIA concluded that Das failed to show any change in circumstances
regarding public corruption and Ibrahim’s influence, and that Das did not put
on evidence that Indian asylum seekers face torture. Those conclusions find
support in the record. Much of the evidence merely provides examples of new
instances of longstanding and well-documented problems of torture and
corruption in India, as well as the continuing influence of criminal organizations
like Ibrahim’s. Further, Das offered nothing to corroborate his assertions that

                                        2
  Case: 11-60875    Document: 00512036076    Page: 3   Date Filed: 10/29/2012

                                 No. 11-60875

the Indian government is targeting Indian nationals who have applied for
asylum overseas. Given the record, we cannot say that the BIA abused its
discretion. We also reject Das’s contention that the BIA employed an incorrect
legal standard in assessing his claim.
      PETITION DENIED.




                                         3